*887Opinión disidente emitida por la
Jueza Asociada Señora Pabón Charneco,
a la cual se une el Juez Asociado Señor Rivera García.
En esta semana este Tribunal osciló como péndulo des-armonizado para decidir los méritos de una controversia constitucional no justiciable, intentando así modificar nuestra doctrina de autolimitación judicial. Véase Torres Montalvo v. Gobernador ELA, 194 DPR 760 (2016). Hoy cuatro (4) Jueces miembros de esta Curia examinan la ju-risdicción de los tribunales a base de meras alegaciones de las partes, las cuales son contradictorias con la evidencia clara que existe en autos y, por lo tanto, intiman haber modificado principios trascendentales, tales como que los tribunales son quienes tienen el deber último de examinar su jurisdicción y que las partes no pueden voluntariamente conferir jurisdicción.
Esos mismos cuatro (4) Jueces deciden permanecer iner-tes ante la concesión de una fianza en apelación al Sr. Edgardo Arlequín Vélez sin que este haya demostrado tener tal derecho. Lo que es peor, conscientes de los gravísimos errores cometidos por el Tribunal de Apelaciones, han op-tado por sostener al foro apelativo intermedio so color de una discreción prohibida por la Regla 198 de Procedi-miento Criminal, infra.
Por entender que el Tribunal de Apelaciones se precipitó al conceder la fianza en apelación sin evaluar los elemen-tos exigidos por las Reglas de Procedimiento Criminal y nuestra jurisprudencia a esos efectos, disiento.
La controversia central del caso de epígrafe se originó luego de una determinación del Tribunal de Apelaciones que concedió al Sr. Edgardo Arlequín Vélez (en adelante, *888Arlequín Vélez o convicto) una fianza en apelación al am-paro de la Regla 198 de Procedimiento Criminal, 34 LPRA Ap. II. No obstante, para lograr la plena comprensión de las controversias que presenta el caso de referencia, a con-tinuación detallamos con rigor los hechos pertinentes.
El 17 de diciembre de 2015 el Tribunal de Primera Ins-tancia, Sala Superior de Ponce (en adelante, TPI), emitió un fallo de culpabilidad contra el señor Arlequín Vélez por infracciones al Art. 4.2(b) de la Ley Núm. 1-2011, según enmendada, conocida como Ley de Etica Gubernamental de Puerto Rico de 2011 (3 LPRA sec. 1857a(b)),(1) y al Art. 135 del Código Penal de Puerto Rico de 2012(2) (acoso *889sexual). 3 LPRA sec. 1857a(b) y 33 LPRA see. 5196, respectivamente. El convicto solicitó ese mismo día que se dictara Sentencia en el acto y renunció a la preparación del informe presentencia.
En vista de ello, el TPI dictó Sentencia condenando al señor Arlequín Vélez a cuatro (4) años de cárcel por la vio-lación al Art. 4.2(b) de la Ley Núm. 1, supra. Asimismo, impuso una pena de seis (6) meses de cárcel por el delito de acoso sexual.(3) Al día siguiente, 18 de diciembre de 2015, el señor Arlequín Vélez presentó una Moción Urgente en Solicitud de Reconsideración, mediante la cual solicitó la reconsideración de las penas impuestas.(4)
El 21 de diciembre de 2015 el señor Arlequín Vélez pre-*890sentó un Escrito de Apelación ante el Tribunal de Apelacio-nes, aun cuando el TPI no había resuelto la solicitud de reconsideración presentada por el propio convicto.(5) A ese recurso apelativo le fue asignado el alfanumérico KLAN201501958. Ese mismo día el señor Arlequín Vélez presentó ante el TPI una Moción para Solicitar la Imposi-ción de Fianza en Apelación.
Sin embargo, el señor Arlequín Vélez admitió, mediante una moción presentada ante el Tribunal de Apelaciones, que su apelación adolecía de un defecto jurisdiccional por ser prematura. Apéndice de la Petición de certiorari, pág. 76. Por tal razón, el 7 de enero de 2016 desistió de la ape-lación identificada con el número KLAN201501958.(6) No obstante, ese mismo día presentó otro Escrito de Apelación, al cual le fue asignado el alfanumérico KLAN201600021.(7) También presentó ante el Tribunal de Apelaciones una Mo-*891ción Urgente para Solicitar la Imposición de Fianza en Apelación en el caso KLAN201600021.(8)
En dicha solicitud de fianza —presentada en primera instancia ante el Tribunal de Apelaciones— el convicto ar-gumentó que planteaba cuestiones sustanciales en su re-curso de apelación, tales como la alegada inconstituciona-lidad del Art. 4.2(b) de la Ley Núm. 1, supra, y la falta de evidencia que probara su culpabilidad más allá de duda razonable. Apéndice de la Petición de certiorari, págs. 91-94. Asimismo, adujo que los delitos por los cuales fue en-contrado culpable no reflejan violencia, no representa riesgo para la sociedad y que padece de problemas cardiacos. Apéndice de la Petición de certiorari, págs. 96-97.
El 8 de enero de 2016 un Panel Especial del Tribunal de Apelaciones, compuesto por su presidente el juez Piñero González, la jueza Nieves Figueroa y la jueza Vicenty Naza-rio,(9) emitió una Resolución(10) en el caso KLAN20160021, en la que declaró “nada que proveer” en torno a la solicitud de fianza en apelación.(11)
El 15 de enero de 2016, el recurrido presentó una Mo-*892ción Urgente en Solicitud de Reconsideración, la cual fue asignada al Panel IX del Tribunal de Apelaciones, Región Judicial de Ponce y Aibonito.(12) Este panel dejó sin efecto la Resolución emitida por el Panel Especial hermano y or-denó al TPI a que fijara la fianza en apelación. A su vez, consolidó la apelación del caso KLAN201501958 con la apelación del caso KLAN201600021.
Inconforme con esta determinación, el 22 de enero de 2016 el Pueblo de Puerto Rico, representado por el FEI, presentó la Petición de Certiorari que nos ocupa y planteó que el Tribunal de Apelaciones cometió los errores siguien-tes:
PRIMER ERROR: Incidió el Honorable Tribunal de Apelacio-nes al conceder una fianza en apelación sin cumplir con los requisitos que establece la Regla 198 de Procedimiento Criminal y la jurisprudencia de este Honorable Tribunal.
SEGUNDO ERROR: Incidió el Honorable Tribunal de Apela-ciones al ordenar la consolidación de dos recursos que tenía ante sí, aun cuando el primero que se radicó no tenía jurisdic-ción por haberse radicado prematuramente.
TERCER ERROR: Incidió el Honorable Tribunal de Apelacio-nes al permitir que un panel del mismo Tribunal compuesto [por] jueces de la misma categoría entender y determinar so-bre una reconsideración presentada ante otro panel distinto y especial, el cual había hecho ya una primera u original deter-minación de no ha lugar. Ello en abuso de discreción y facultades [,] concediendo así un remedio al cual no tiene dere-cho el convicto y en violación [al] Debido Proceso de Ley. Peti-ción de certiorari, págs. 7-8.
Conjuntamente con el recurso de certiorari, el FEI pre-sentó un Escrito Solicitando Orden en Auxilio de Jurisdic-ción, en el que nos solicitó que detuviéramos los procesos encaminados a la concesión de una fianza en apelación. Finalmente, el 9 de febrero de 2016 emitimos una Resolu-*893ción mediante la cual paralizamos los procedimientos en los tribunales a quo. Además, le concedimos al señor Arle-quín Vélez un término de cinco (5) días para que mostrara causa por la cual no se deba revocar la Resolución dictada por el Tribunal de Apelaciones el 19 de enero de 2016.
Con el beneficio de la comparecencia de ambas partes, resolvemos.
r — H h*H
Nuestro Ordenamiento provee para que un acusado o convicto obtenga una fianza durante los procesos judicia-les, ya fuera antes o después de un fallo condenatorio. En cuanto al primer supuesto, nuestra Constitución provee que “[t]odo acusado tendrá derecho a quedar en libertad bajo fianza antes de mediar un fallo condenatorio”. Art. II, Sec. 11 de la Constitución de Puerto Rico, LPRA, Tomo 1, ed. 2008, págs. 343-344. Véanse: Reglas 218-228 de Pro-cedimiento Criminal, 34 LPRAAp. II.
En cambio, la Constitución guarda silencio en torno a la fianza luego de que el acusado es convicto, por lo que he-mos concluido que no existe un derecho constitucional a fianza en la etapa apelativa. Véase Pérez Aldarondo v. Tribunal Superior, 102 DPR 1, 5 (1974). Esta distinción es lógica, ya que
[a]l ciudadano le favorece la presunción de inocencia, aun cuando se ha radicado acusación en su contra y se ha determi-nado causa probable. Pero, una vez ha mediado un proceso judicial que culmina en una adjudicación de culpabilidad más allá de duda razonable, lo más probable es que la adjudicación haya sido correcta. Pueblo v. Cortés Burgos, 100 DPR 933, 936 (1972) (voto concurrente del Juez Asociado Señor Martínez Muñoz). Véase E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. II, pág. 475.
La fianza en apelación se rige por la Regla 198 de Pro-*894cedimiento Criminal, supra, la cual dispone, en lo perti-nente, lo siguiente:
Después de convicto un acusado, excepto en el caso de deli-tos que aparejen pena de reclusión de noventa y nueve (99) años, si éste entablare recurso de apelación o de certiorari para ante el Tribunal de Circuito de Apelaciones, se admitirá fianza:
(a) Como cuestión de derecho, cuando se apele de una sen-tencia imponiendo solamente el pago de multa.
(b) Como cuestión de derecho, cuando se apele de una senten-cia imponiendo cárcel en delitos menos graves (misdemeanors).
(c) A discreción del tribunal sentenciador, o del Tribunal de Circuito de Apelaciones, en todos los demás casos. No se admi-tirá fianza en estos últimos casos cuando el recurso entablado no plantee una cuestión sustancial o cuando la naturaleza del delito o el carácter y antecedentes penales del acusado aconse-jen, a juicio del tribunal y para la protección de la sociedad, la reclusión del convicto mientras se ventile el recurso. No se admitirá fianza alguna en estos casos sin antes dar al fiscal de la sala correspondiente oportunidad de ser oído. Salvo situa-ciones de verdadera urgencia o cuando ello resultare imprác-tico, la solicitud de fianza deberá someterse en primer término al tribunal sentenciador y si éste la negare podrá presentarse al Tribunal de Circuito de Apelaciones, acompañada de copias de la solicitud hecha al tribunal sentenciador, sellada con la fecha y hora de su presentación, y de su dictamen, de una transcripción de la prueba, si se hubiere presentado alguna, y de un breve informe exponiendo las razones por las cuales se considera errónea la resolución. (Énfasis suplido).
Según se puede apreciar de lo anterior, este precepto provee un derecho a fianza como cuestión de derecho luego de un fallo condenatorio cuando se apela de una sentencia que impone solamente un pago de multa o pena de cárcel en delitos menos graves; cuando se trata de delitos graves, los tribunales concederán la fianza en apelación a manera “discrecional”. Pérez Aldarondo v. Tribunal Superior, supra, págs. 5-6.
*895Ahora bien, la “discreción” de los tribunales no es irres-tricta y mucho menos puede ser ejecutada precipitadamente en un vacío, abstrayéndose de la prueba. Véase Pueblo v. Ortega Santiago, 125 DPR 203, 211 (1990) (el concepto de discreción en el contexto judicial “ ‘no significa poder para actuar en una forma u otra, haciendo abstracción del resto del Derecho ” (énfasis en el original)). Sus contornos están claramente delimitados en la Regla 198 de Procedimiento Civil, supra, y nuestra jurisprudencia interpretativa. A esos efectos, hemos resuelto que al adjudicar una solicitud de este tipo, los tribunales tienen que evaluar los factores si-guientes: (1) si el apelante plantea una cuestión sustancial en el recurso de apelación; (2) la naturaleza del delito, y (3) si el carácter y los antecedentes penales del acusado, así como el interés del Estado en la protección de la sociedad, aconsejan la reclusión del convicto.
A pesar de que la Regla 198 de Procedimiento Criminal, supra, parece indicar que los tribunales tienen discreción para conceder la fianza en apelación, la realidad es que de una lectura sosegada de la referida regla se puede concluir que la otorgación de la fianza en apelación está prohibida en cualquiera de las situaciones siguientes: (1) el recurso entablado no plantea una cuestión sustancial o (2) la natu-raleza del delito o el carácter y antecedentes penales del acusado aconsejan, a juicio del tribunal y para la protec-ción de la sociedad, la reclusión del convicto mientras se ventila el recurso. Pérez Aldarondo v. Tribunal Superior, supra, págs. 6-7.
En otras palabras, la Regla 198 de Procedimiento Criminal, supra, prohíbe que los tribunales concedan una fianza en apelación “si el recurso no plantea una cuestión sustancial, independientemente de cuál sea la naturaleza del delito o el carácter y antecedentes del acusado”. (Enfasis suplido). Pérez Aldarondo v. Tribunal Superior, supra, pág. 7. Siguiendo ese mismo razonamiento, hemos reiterado que “[t\ampoco se admitirá fianza si la naturaleza del de-*896lito o el carácter y antecedentes penales del acusado mueven al tribunal a concluir que el acusado constituye un peligro para la sociedad, independientemente de que el recurso pueda plantear una cuestión sustancial”. (Enfasis suplido), íd. Véase López Rodríguez v. Otero de Ramos, 118 DPR 175, 180 (1986). Véanse, por ejemplo: Pueblo v. Díaz Díaz, 105 DPR 170 (1976) (revocamos una concesión de fianza en apelación toda vez que el TPI no tomó en consideración el historial penal del convicto y el menosprecio a la ley y los procedimientos judiciales, a pesar de que entendió que el convicto planteó una cuestión sustancial); López Rodríguez v. Otero de Ramos, supra (confirmamos una denegatoria de fianza en apelación basándonos en la naturaleza de los de-litos, la forma en que fueron cometidos y la peligrosidad de los acusados, independientemente de que no habían sido convictos anteriormente).
Para determinar si el convicto plantea una cuestión sus-tancial, los tribunales deben evaluar con detenimiento “los planteamientos en que se basa el ataque que en apelación habrá de hacerse al fallo del tribunal sentenciador y las probabilidades de éxito de ese ataque”. (Enfasis suplido). Pérez Aldarondo v. Tribunal Superior, supra, pág. 6. Des-pués de todo, cualquier convicto puede levantar un sinnú-mero de controversias complejas que, incluso, puedan con-sistir en planteamientos constitucionales. No obstante, eso por sí solo no es suficiente.
La tarea de los tribunales es examinar, caso a caso, to-dos los planteamientos del convicto para determinar si tiene o no probabilidades de prevalecer en los méritos. En caso de que no exista una probabilidad real de prevalecer en los méritos, procede denegar la petición. Así, por ejem-plo, en Pueblo v. Martínez Padró, 91 DPR 536, 539 (1964) {per curiam), luego de que examinamos con detenimiento la transcripción del juicio, así como la prueba documental, pudimos concluir que los planteamientos del convicto no *897constituían una cuestión sustancial, a pesar de que involu-craban “complicados principios de derecho”.
Sin lugar a dudas, este análisis debe realizarse sosega-damente, no de manera laxa o precipitada. Para cumplir con ese estándar, como regla general, los tribunales ten-drán la necesidad de evaluar las transcripciones del juicio y la prueba presentada para llegar a una conclusión fundamentada. No es casualidad entonces que la propia Regla 198 de Procedimiento Criminal, supra, sugiera que, junto con la solicitud de fianza en apelación sometida ante los tribunales apelativos, se acompañe una transcripción de la prueba.
En cuanto al proceso atinente a la solicitud de fianza de apelación, hemos resuelto que la Regla 198 de Procedi-miento Criminal, supra, dispone que, como regla general, esta solicitud debe presentarse ante el tribunal sentenciador. Naturalmente, es ese foro quien tuvo la opor-tunidad de evaluar la evidencia presentada en juicio y, por lo tanto, está en mejor posición para analizar los criterios provistos en la referida regla.
La función del Tribunal de Apelaciones y de este Tribunal consiste en la revisión de la determinación tomada en pri-mera instancia por el tribunal sentenciador. Solo a manera de excepción, la Regla 198 de Procedimiento Criminal, supra, provee jurisdicción original a los tribunales apelativos en casos que el convicto demuestre que existe una situación de verdadera urgencia o cuando resulte impracticable pre-sentar la solicitud ante el tribunal sentenciador. Pérez Alda-rondo v. Tribunal, supra, pág. 7.
Como corolario de la función revisora, la Regla 198 de Procedimiento Criminal, supra, exige que la solicitud de fianza en apelación se acompañe de copia sellada de la so-licitud hecha al tribunal sentenciador, de copia del dicta-men del tribunal de instancia, de la transcripción de la prueba —si se ha presentado— y lo que la regla llama un *898breve “informe” en el que se expongan las razones por las cuales se entiende que la determinación del foro de instan-cia es errónea.
Es imperativo que el foro de instancia exprese los fun-damentos por los cuales, a su juicio, la apelación carece de sustancialidad o que el interés en la protección a la socie-dad —i.e., víctima, testigos, entre otros— impide que el convicto continúe en la libre comunidad. Véase Pérez Aldarondo v. Tribunal Superior, supra, pág. 9. De lo contrario, los foros apelativos no podrán estar en posición de revisar y adjudicar la petición de fianza.
h — I hH
A. En el presente caso, el señor Arlequín fue encon-trado culpable del delito tipificado en el Art. 4.2(b) de la Ley Núm. 1, supra, y del delito de acoso sexual. Aún pen-diente la reconsideración de la Sentencia impuesta, el se-ñor Arlequín Vélez recurrió al Tribunal de Apelaciones me-diante el recurso de apelación KLAN201501958. Además, presentó al TPI una Moción para Solicitar la Imposición de Fianza en Apelación. En vista de que el recurso de apela-ción fue presentado mientras estaba pendiente la solicitud de reconsideración, dicho recurso fue prematuro y, en con-secuencia, el Tribunal de Apelaciones carecía de jurisdic-ción para atenderlo. Véase Pueblo v. Santana Rodríguez, 148 DPR 400 (1999). Véanse, en general: Juliá et al. v. Epifanio Vidal, S.E., 153 DPR 357 (2001); Rodríguez v. Zegarra, 150 DPR 649, 654 (2000) (per curiam); Hernández v. Marxuach Const. Co., 142 DPR 492, 497—498 (1997) (per curiam). Véase, además, Mun. Rincón v. Velázquez Muñiz y otros, 192 DPR 989, 1004 (2015).
La presentación de un recurso prematuro —como el KLAN201501958— carece de eficacia y no produce ningún efecto jurídico. Pueblo v. Santana Rodríguez, supra, pág. 402; Rodríguez Díaz v. Zegarra, supra, pág. 654. De igual *899forma, la Moción para Solicitar la Imposición de Fianza en Apelación, presentada ante el TPI, debió tenerse por no puesta, ya que estaba fundada en un recurso de apelación nulo e inexistente jurídicamente.
El señor Arlequín Vélez aduce, no obstante, que su soli-citud de reconsideración ante el TPI no paralizó el término jurisdiccional para acudir en apelación al tribunal apelativo intermedio, puesto que dicha moción “no fue presentada para solicitar la reconsideración del fallo condenatorio, sino que fue presentada para que la sentencia impuesta fuera cumplida en restricción domiciliaria Escrito para mos-trar causa, pág. 31. Sostiene, además, que el escrito de ape-lación se presentó oportunamente el 21 de diciembre de 2015, ya que en esa misma fecha el TPI declaró “no ha lu-gar” oralmente a su solicitud de reconsideración, luego de haber escuchado los respectivos argumentos de las partes. Id., págs. 30-31. Sin embargo, notamos que estos plantea-mientos desafían varios conceptos básicos del procedimiento criminal, y hasta los propios actos del convicto.
La Regla 194 de Procedimiento Criminal, 34 LPRA Ap. II, dispone clara e inequívocamente que si una parte soli-cita la reconsideración de la Sentencia,
[...] el término para radicar el escrito de apelación o de cer-tiorari quedará interrumpido y el mismo comenzará a partir de la fecha en que se archive en autos la notificación de la resolución del tribunal adjudicando la moción de reconsideración. (Énfasis suplido).
En este caso no hay duda que el convicto solicitó una reconsideración de la pena impuesta, es decir, de la Sen-tencia impuesta. Véase Regla 162 de Procedimiento Criminal, 34 LPRA Ap. II (“El término ‘sentencia’ significa el pronunciamiento hecho por el tribunal en cuanto a la pena que se le impone al acusado”). En virtud de la Regla 194 de Procedimiento Criminal, supra, la solicitud de reconsidera-ción tuvo el efecto de interrumpir el término para que el *900señor Arlequín Vélez recurriera al Tribunal de Apelaciones. Véase Pueblo v. Santana Rodríguez, supra.
Conforme a la Regla 194 de Procedimiento Criminal, supra, el término para que el señor Arlequín Vélez recu-rriera al tribunal apelativo intermedio comenzó el 28 de diciembre de 2015, fecha cuando se archivó en autos la notificación de la Resolución del tribunal sentenciador que adjudicó la moción de reconsideración. Así, pues, resulta evidente que el recurso de apelación KLAN201501958 se presentó prematuramente.
En su opinión de conformidad, el Juez Asociado Señor Martínez Torres acoge la teoría del señor Arlequín Vélez y concluye que el término para recurrir al Tribunal de Ape-laciones comenzó el 21 de diciembre de 2015. Fundamenta su conclusión en que la solicitud de reconsideración se dictó en corte abierta. En consecuencia, entiende que apli-can las enmiendas a la Regla 194 de Procedimiento Criminal, supra, introducidas mediante la Ley Núm. 140-2013. Esta conclusión descansa en las alegaciones del señor Ar-lequín Vélez y en una moción presentada por el FEI ante el tribunal sentenciador.
Sin embargo, del expediente no surge evidencia en la cual pueda sostener tal alegación, que incide directamente sobre la jurisdicción de los tribunales apelativos. Por el contrario, la evidencia que sí existe en autos consiste en la boleta de la notificación de archivo en autos de la Resolu-ción, mediante la cual el tribunal sentenciador denegó la solicitud de reconsideración y de cuyo lenguaje claro y pre-ciso surge que dicha Resolución fue dictada el 23 de diciem-bre de 2015, archivada en autos copia de su notificación el 28 de diciembre de 2015. Más aún, hemos examinado cui-dadosamente la referida Resolución y de ella tampoco surge que el TPI haya hecho su dictamen en corte abierta. Por lo tanto, la conclusión a la cual llega la opinión de conformidad se basa en fundamentos especulativos, en especial cuando se da mayor peso a las alegaciones de las *901partes, contrarias a los dictámenes del tribunal sentenciador.
En ausencia de una minuta o de documento alguno que nos permita concluir que el referido dictamen fue hecho en corte abierta, el señor Arlequín Vélez no nos puso en posi-ción de interpretar las enmiendas introducidas a la Regla 194 de Procedimiento Criminal, supra, y mucho menos en posición de examinar cuestiones jurisdiccionales a base de meras alegaciones. Véanse: U.P.R. Aguadilla v. Lorenzo Hernández, 184 DPR 1001, 1013 (2012); Pereira Suárez v. Jta. Dir. Cond., 182 DPR 485, 509-510 (2011); Alberty v. Bco. Gub. de Fomento, 149 DPR 655, 671 (1999).
Así, pues, al aceptar como correctas meras alegaciones en cuanto a cuestiones jurisdiccionales, cuatro (4) Jueces de este Tribunal parecen modificar implícitamente princi-pios trascendentales sobre la jurisdicción de los tribunales, tales como que los tribunales son quienes tienen el deber último de examinar su jurisdicción y que las partes no pue-den conferir voluntariamente jurisdicción. Véanse: Asoc. Fotoperiodistas v. Rivera Schatz, 180 DPR 920, 935-936 (2011); González v. Mayagüez Resort & Casino, 176 DPR 848, 855 (2009); Pagán v. Alcalde Mun. de Cataño, 143 DPR 314, 326 (1997); Vázquez v. A.R.P.E., 128 DPR 513, 537 (1991). Nuevamente nos enfrentamos ante péndulo desarmonizado. (13)
En fin, le asiste la razón al FEI al plantear en su se-gundo error que el Tribunal de Apelaciones incidió al orde-nar la consolidación del recurso KLAN201501958, máxime cuando el tribunal fue advertido oportunamente de la falta de jurisdicción. Apéndice de la Petición de certiorari, págs. 100-104. Véase Yumac Home v. Empresas Massó, 194 DPR *90296, 103 (2015) (“[L]os tribunales debemos ser celosos guar-dianes de esa jurisdicción que nos ha sido concedida [...]”); Horizon v. Jta. Revisora, RA Holdings, 191 DPR 228, 234 (2014); Cruz Parrilla v. Depto. Vivienda, 184 DPR 393, 403 (2012) (las cuestiones jurisdiccionales deben resolverse con preferencia a cualquier otro asunto).
B. Ahora bien, consciente del grave e irreparable de-fecto de su recurso de apelación, el señor Arlequín Vélez desistió y presentó otro recurso de apelación en el caso KLAN201600021, conjuntamente con una Moción Urgente para Solicitar la Imposición de Fianza en Apelación en ese mismo caso. Esta solicitud fue la que el Tribunal de Apela-ciones concedió y hoy la revisamos.
El convicto argumentó en la solicitud de fianza que en su recurso de apelación planteó cuestiones sustanciales, ya que “cuestión [ó] la constitucionalidad del artículo de ley por el cual fue procesado [...]”. (Énfasis suprimido). Apén-dice de la Petición de certiorari, pág. 92. Véase Escrito para mostrar causa, pág. 21. Otra cuestión presuntamente sustancial que señaló consiste en que el FEI no probó su culpabilidad más allá de duda razonable. Apéndice de la Petición de certiorari, pág. 94. Véase Escrito para mostrar causa, págs. 24-25. Además, adujo que los delitos por los cuales fue encontrado culpable supuestamente no reflejan violencia y que, de haber sido cometidos “por cualquier persona en Puerto Rico, serían catalogadlo] s como un delito menos grave”. Apéndice de la Petición de certiorari, pág. 97. Véase Escrito para mostrar causa, pág. 26.
En cuanto a su carácter, el señor Arlequín Vélez sostuvo que es una persona de sesenta y tres (63) años de edad, que fue servidor público desde 1975 y se desempeñó como al-calde del municipio de Guayanilla desde el 2000 hasta el 2015. Adujo que es un buen padre, hijo y vecino, que es querido en el pueblo donde vive, que nunca ha sido con-*903victo por delito grave y que no representa riesgo para la sociedad. Apéndice de la Petición de certiorari, pág. 97.(14)
Conforme a la discusión que antecede, el Tribunal de Apelaciones erró al atender la solicitud de fianza en primera instancia sin permitir que el tribunal sentenciador adjudi-cara sus méritos mediante una decisión fundamentada. Vé-ase Regla 198 de Procedimiento Criminal, supra; Pérez Aldarondo v. Tribunal Superior, supra, págs. 7-9. Nótese que en el presente caso el convicto ni siquiera alegó que existie-ran circunstancias de “verdadera urgencia” o que hicieran “impráctica” la presentación de una solicitud de fianza ante el tribunal de instancia. Por tal razón, el foro apelativo a quo debió abstenerse de adjudicar la petición de fianza.
Contrario a lo sugerido en la opinión de conformidad, el Tribunal de Apelaciones no podía arrogarse la autoridad para atender en primera instancia una solicitud de fianza en apelación por el simple hecho de que el TPI no expresó los fundamentos para denegarla. En su lugar debió orde-narle al tribunal sentenciador que evaluara la solicitud de fianza en apelación y emitiera una decisión fundamentada o que la denegara por incumplimiento con la Regla 198 de Procedimiento Criminal, supra.(15)
Por otro lado, al revisar el análisis del Tribunal de Ape-laciones en torno a los méritos de la solicitud de fianza, colegimos que también cometió graves errores en su análisis. El Tribunal de Apelaciones concluyó que el con-victo planteó cuestiones sustanciales en su apelación. Sin embargo, hemos leído con sumo detenimiento la Resolu-ción de ese foro y nos hemos percatado que ni siquiera *904analizó las probabilidades de éxito de esos planteamientos. Véase Pérez Aldarondo v. Tribunal Superior, supra, págs. 6-7. En su lugar, el tribunal apelativo intermedio expuso los planteamientos que el convicto señaló como sustancia-les y, a renglón seguido, concluyó que los planteamientos constituían una cuestión sustancia y novel, sin ningún análisis o fundamento ulterior. Apéndice de la Petición de certiorari, pág. 5. Un razonamiento infundado como el del Tribunal de Apelaciones en este caso, no merece nuestra discreción.
De hecho, el Tribunal de Apelaciones consignó en su Re-solución que no adelantaría su criterio en torno a los plan-teamientos del señor Arlequín, “pues no est[aba] en posi-ción de hacerlo sin contar con el expediente completo del caso, así como con la transcripción de la prueba que desfiló y la argumentación correspondiente de ambas partes [...]”. (Énfasis suplido). Apéndice de la Petición de certiorari, pág. 5. Cabe señalar que, al momento de conceder la fianza en apelación, el Tribunal de Apelaciones contaba mera-mente con el lacónico recurso de apelación criminal, el cual contiene únicamente los señalamientos de error. Apéndice de la Petición de certiorari, págs. 86-87.
Así, pues, el foro apelativo intermedio reconoció la nece-sidad de contar con un recurso perfeccionado y la trans-cripción de la prueba, pero inexplicablemente evadió el análisis de sustancialidad y las probabilidades de éxito de los planteamientos del convicto. En ausencia de este aná-lisis, el Tribunal de Apelaciones claramente se precipitó en concluir que el recurso planteaba una cuestión sustancial. Más aún, la carencia de una determinación en torno a la existencia de una cuestión sustancial conlleva irremedia-blemente la prohibición de la discreción del foro apelativo intermedio a favor de la concesión de la fianza en apelación. Véase Pérez Aldarondo v. Tribunal Superior, supra, pág. 7 (cuando no existe una cuestión sustancial el tribunal carece de discreción para otorgar la fianza, inde-*905pendientemente de la naturaleza del delito o el carácter del acusado).
En la opinión de conformidad se concluye que el señor Arlequín Vélez argumentó una cuestión sustancial en el segundo error planteado ante el Tribunal de Apelaciones. En específico, el convicto planteó que fue encontrado culpable por infracción al Art. 4.2 de la Ley Núm. 1, supra, “a pesar de que hubo ausencia total de prueba en cuanto a uno o más de los elementos del delito”. Apéndice de la Pe-tición de certiorari, pág. 87.
Sin embargo, la opinión de conformidad en este caso también falla en proveer un análisis en torno a las proba-bilidades de prevalecer de este planteamiento de error y lo sustituye meramente por una exposición del argumento del señor Arlequín Vélez, sin adjudicar —y mucho menos fundamentar— las probabilidades que tiene ese argu-mento de prevalecer en los méritos. En vista de que los tribunales apelativos aún no hemos tenido el beneficio de analizar la prueba presentada en este caso, puedo com-prender que esos cuatro (4) Jueces de este Tribunal tam-poco pueden emitir su juicio fundamentado a tales efectos. Es por esa razón que opinamos que la fianza en apelación se otorgó de manera precipitada y sin el rigor debido.(16)
Cabe señalar que el análisis en torno a la sustancialidad de los planteamientos no tiene que ser una “disertación exhaustiva”, como erróneamente se sugiere en la opinión de conformidad. Empero, sí debe ser una determinación fundamentada. En ese sentido, opino que erró el tribunal apelativo intermedio al concluir que los planteamientos del señor Arlequín Vélez eran sustanciales sin evaluar y fun-damentar las probabilidades de que este prevaleciera en los méritos.
Por otro lado, la Resolución del Tribunal de Apelaciones *906está huérfana del análisis en tomo a la naturaleza de los delitos cometidos por el convicto. A esos efectos, pudo, por ejemplo, haber considerado que en esta jurisdicción es po-lítica pública que los funcionarios del Estado deben man-tener los más altos estándares de pulcritud, honestidad, integridad e imparcialidad. Solo así se garantiza el buen funcionamiento de las instituciones gubernamentales y la confianza de los ciudadanos en su gobierno. Véanse, en general: OEG v. Santiago Guzmán, 188 DPR 215 (2013); Ofic. Ética Gub. v. Concepción Bonilla, 183 DPR 695 (2011); O.E.G. v. Rodríguez, 159 DPR 98 (2003).
Sin ánimo de adjudicar los méritos de los planteamien-tos sustantivos que el convicto pueda argumentar en su apelación, también pudo haber considerado y sopesado el factor de que los delitos por los cuales el señor Arlequín Vélez fue convicto laceran la legitimidad y el decoro de la gobernanza pública del Pueblo de Puerto Rico.
Como si ello fuera poco, el delito de acoso sexual con-llevó la laceración de la dignidad e integridad de una mujer trabajadora, quien tuvo que confrontarse con un hostiga-miento sexual intenso por parte de quien ostentaba la po-sición de alcalde del gobierno municipal donde trabajaba. Véase Apéndice de la Petición de certiorari, págs. 125-126.
Las acusaciones por las cuales fue convicto el señor Arlequín Vélez también reflejan que este hizo constantes y crudos acercamientos sexuales a la víctima, lacerando así su dignidad como mujer trabajadora. Como si ese am-biente laboral hostil y ofensivo fuera poco, los hechos en este caso indican que señor Arlequín Vélez llegó al punto de utilizar su poder como servidor público para imponerle a la víctima una amonestación y basta realizó gestiones afirmativas para lograr su despido eliminando su puesto. Sin embargo, nada de esto fue considerado por el foro ape-lativo intermedio.
En cuanto al carácter y antecedentes penales del con-victo, el Tribunal de Apelaciones concluyó que el señor Ar-*907lequín Vélez “no tiene antecedentes penales, ni surge del récord que presente riesgo significativo de fuga”. Apéndice de la Petición de certiorari, pág. 5. Asimismo, razonó que tampoco podía “concluir, sobre la base del récord disponible y la argumentación del FEI, que el [señor Arlequín Vélez] constituya un ‘peligro para la sociedad’ ”. íd.
Sin embargo, el Tribunal de Apelaciones no tenía ante sí la evidencia suficiente para hacer una determinación en torno a la peligrosidad y el carácter del convicto. No es sor-presa entonces que, para llegar a su conclusión, el foro ape-lativo intermedio tuvo que fundamentar su razonamiento en frases ambiguas, tales como que “no aparenta haber con-troversia sobre el hecho de que el Apelante no tiene antece-dentes penales, ni surge del récord que presente riesgo sig-nificativo de fuga”. Apéndice de la Petición de certiorari, pág. 5. Esto no es suficiente. Es imperativo que los tribuna-les examinen y adjudiquen todas estas alegaciones con rigor.
No obstante, en la opinión de conformidad se señala que, en la medida en que el FEI no presentó ante el Tribunal de Apelaciones una oposición a la solicitud de fianza en apela-ción, el tribunal apelativo intermedio estaba autorizado a considerar la petición de fianza sin oposición. Sin embargo, omite crasamente en su análisis considerar el lenguaje de la Regla 198 de Procedimiento Criminal, supra, la cual dis-pone expresamente que los tribunales apelativos no admiti-rán fianza en apelación “sin antes dar al Procurador General oportunidad de ser oído”. (Enfasis suplido).
Además, la opinión de conformidad saca de contexto he-chos trascendentales para llegar a la conclusión de que el FEI no presentó oposición a tales fines. Por esa razón, debe aclararse que si bien es cierto que el tribunal apelativo intermedio proveyó oportunidad al FEI para que se expre-sara en torno a la solicitud de fianza en el caso KLAN201501958,(17) en esa ocasión el FEI solicitó la deses-*908timación de la apelación y de la solicitud de fianza porque la apelación se presentó prematuramente.
Como todos conocemos, esa solicitud de desestimación debió resolverse con preferencia a cualquier otro asunto planteado. Constructora Estelar v. Aut. Edif. Púb., 183 DPR 1, 22 (2011). Sin embargo, el Tribunal de Apelaciones adjudicó la solicitud de fianza sin resolver la cuestión ju-risdiccional y sin ofrecerle una oportunidad efectiva al FEI para que se expresara en torno a los méritos de la oposi-ción del FEI.
En conclusión, en la medida en que el Tribunal de Ape-laciones no realizó el análisis íntegro que exige la Regla 198 de Procedimiento Criminal, supra, y nuestra jurispru-dencia, la realidad es que no tenía discreción para conceder a ciegas la fianza en apelación solicitada por el señor Arle-quín Vélez. Sin lugar a dudas, en este caso el Tribunal de Apelaciones se precipitó al conceder la fianza en apelación sin evaluar los elementos exigidos por la referida regla. Este Tribunal no tiene razón alguna por la cual otorgarle discreción a una determinación tomada por el Tribunal de Apelaciones arbitrariamente y sin los fundamentos que en Derecho corresponden.
C. Por último, el FEI plantea en su tercer señala-miento de error que el Tribunal de Apelaciones incidió al asignar la solicitud de reconsideración a un panel distinto al que atendió el asunto originalmente. Le asiste razón.
La Regla 84 del Reglamento del Tribunal de Apelaciones dispone, en lo pertinente, como sigue:
(C) Las mociones de reconsideración serán resueltas, en lo po-sible, por el mismo panel que haya emitido la decisión, asig-nándose su atención para el correspondiente informe a un [(a)] Juez(a) distinto (a) de quien suscribió la orden, resolución o sentencia original. 4 LPRAAp. XXII-B.
La norma general en términos de asignación de las mo-*909dones de reconsideration en el Tribunal de Apelaciones es que el panel que emite una decisión sobre un caso es quien debe atender la reconsideración. Como correctamente ar-guye el FEI, la asignación de una solicitud de reconsidera-ción a un panel distinto al que emitió la decisión original, solo se permite vía excepción en aquellos casos en los que sea imposible la asignación de la reconsideración al panel que emitió la decisión cuya reconsideración se solicita.
En este caso, por lo tanto, el Panel Especial que adjudicó en su origen la solicitud de fianza en apelación debió aten-der la reconsideración de la denegatoria de fianza en apelación. Es decir, el Panel Especial compuesto por su pre-sidente, el juez Piñero González, la jueza Nieves Figueroa y la jueza Vicenty Nazario, era quien tenía la competencia para entender en la solicitud de reconsideración del convicto.
Cabe señalar que ese Panel Especial atendió la solicitud de fianza como consecuencia de una Orden Administrativa que creó unos paneles especiales con motivo de los días fes-tivos y los cierres parciales decretados en la Rama Judicial. Véase Escrito para mostrar causa, págs. 10-13. No obs-tante, la realidad es que una Orden Administrativa no puede sobreseer o revocar las disposiciones reglamentarias emitidas por el Tribunal Supremo en sus facultades constitucionales.
Así, pues, en la medida en que los jueces integrantes del Panel Especial continúan hoy en el ejercicio de sus deberes ministeriales, es forzoso concluir que era posible asignarle a este mismo panel la solicitud de reconsideración, tal y como lo exige la letra clara de la Regla 84 del Reglamento del Tribunal de Apelaciones, supra. Nótese que la Regla 84 del Reglamento del Tribunal de Apelaciones, supra, no hace distinción entre paneles “regulares” y paneles “especiales”, sino que se refiere a los paneles de manera general. Es por esa razón que opinamos que la referida regla aplica tanto al primero como al segundo tipo de panel.
*910En conclusión, el Tribunal de Apelaciones creó la anoma-lía impermisible en nuestro sistema jurídico, consistente en que unos jueces de ese tribunal revisaron y revocaron una determinación de otros jueces de igual jerarquía. Esto atenta directamente contra la administración ordenada de nuestro sistema jerárquico de justicia, ya que la autoridad para revisar, anular o revocar una determinación de un tribunal reside en otro tribunal de mayor jerarquía. Véase, en general, Pueblo v. Pérez, 159 DPR 554, 559 (2003). Véase, además, R. Hernández Colón, Práctica jurídica de Puerto Rico, San Juan, Ed. Michie, 1997, pág. 317 (“jurisdicción apelativa” es la autoridad de un tribunal de jerarquía superior de revocar, anular, modificar o confirmar determinacio-nes de un tribunal de inferior jerarquía)(18)
IV
A la luz de los fundamentos expuestos anteriormente, considero que la intervención de este Tribunal era necesa-ria y apropiada en este momento para proteger la seguri-dad de la sociedad. En consecuencia, revocaría la Resolu-ción del Tribunal de Apelaciones que concedió una fianza en apelación al señor Arlequín Vélez, fechada el 19 de enero de 2016, sin perjuicio de que el Tribunal de Primera Instancia pudiera atender una nueva solicitud de fianza en apelación a tenor con la Regla 198 de Procedimiento Criminal, supra.

 La acusación lee, en lo pertinente, de la forma siguiente:
“Cometido en Guayanilla, Puerto Rico, allá para el periodo comprendido entre el 18 de junio de 2013 a Í3 de junio de 2014 de la siguiente manera:
“El referido acusado, Edgardo Arlequín Vélez [...] siendo Alcalde del Municipio de Guayanilla, Puerto Rico, en el periodo antes mencionado [...], ilegal, voluntaria, intencional y criminalmente, utilizó los deberes y facultades de su cargo como alcalde del Municipio de Guayanilla, la propiedad pública municipal, así como los fondos públicos para obtener para él un beneficio no permitido por ley. Consistente en que el acusado hizo unos acercamientos de naturaleza sexual para obtener un favor sexual de Lumari Torres Pérez quien era su subalterna y ocupaba el puesto de Subdirectora de Programas Federales en junio de 2013 en la propia oficina de la Alcaldía, y en julio de 2013 en la casa privada de la señora Torres le solicitó que lo recibiera en el cuarto del Hotel Conrad para el cual se utilizó fondos públicos municipales para que per-noctaran allí mientras asistían a un adiestramiento ofrecido por el Departamento de Vivienda Federal (HUD), y posteriormente en el periodo antes indicado en reuniones en su oficina. Ante los rechazos de los acercamientos sexuales utilizando los deberes y facultades de su cargo le impuso una amonestación a la v[í]ctima el 31 de marzo de 2014 y el 6 de mayo de 2014, solicitó una opinión a OCAM con el propósito de eliminar el puesto que esta ocupaba como Subdirectora de Programas Federales. Además, los actos de acercamientos de naturaleza sexual no deseados cometidos por el acusado tenían el objetivo de obtener o de proporcionarse a [sí] mismo un beneficio o ventaja no permitido por Ley.
Estos hechos son contrarios a la Ley, a la paz, a la honestidad y a la dignidad del Pueblo de Puerto Rico y la confianza en el desempeño de la función pública poniendo en duda la imparcialidad e integridad de la función gubernamental municipal”.


 La denuncia lee, en lo pertinente, de la forma siguiente:
“Cometido en Guayanilla, Puerto Rico, allá para el periodo comprendido entre el 18 de junio de 2013 a junio de 2014 de la siguiente manera: El referido imputado, Edgardo Arlequín Vélez, siendo alcalde del Municipio de Guayanilla, Puerto Rico, en el periodo antes mencionado y en el referido municipio [...], ilegal, voluntaria, inten-cional y criminalmente, cometió el delito de acoso sexual contra Lumari Torres Pé-rez, empleada del Municipio de Guayanilla, y en el ámbito de una relación laboral, siendo el Sr. Edgardo Arlequín autoridad nominadora, jefe, patrono y supervisor inmediato de esta, solicitó favores de naturaleza sexual para sí sujetando las condi-ciones de trabajo de la perjudicada para que se llevara a cabo lo solicitado o mediante *889el comportamiento sexual del imputado provocó una situación intimidatoria, hostil y humillante para la víctima. El acoso sexual consistió en que el imputado entre el 18 al 26 de junio de 2013 en su oficina, donde fungía como Alcalde, durante horas laborables le solicitó a la Sra. Lumari Torres Pérez, quien fungía como Subdirectora de Programas Federales del Municipio de Guayanilla, ver un tatuaje que esta tiene en su espalda. La Sra. Torres Pérez se negó a mostrarle el mismo y entonces el imputado le indicó que tenía su miembro viril erecto. Ella trató de salir de la oficina, este la agarró por su brazo derecho y le haló su blusa hacia él. Ella logró zafarse y el imputado tocándose su parte [íjntima le dijo que se lo tenía que bajar su miembro viril porque lo tenía bien erecto. El domingo 28 de julio de 2013, el imputado se personó en horas de la noche a la casa de la señora Torres Pérez, e incurrió en otro acercamiento de naturaleza sexual no deseado al indicarle que se veía bien y que si lo iba a recibir en el cuarto del hotel, pues al día siguiente iban a comparecer a un seminario auspiciado por el Departamento de Vivienda Federal (HUD) y se iban a hospedar en el Hotel Conrad. Cada vez que la señora Torres Pérez tenía que asistir a la oficina del imputado este en múltiples ocasiones continuaba con su comporta-miento sexual no deseado. Luego de esos incidentes la Sra. Lumari Torres Pérez se sintió intimidada, acosada y con miedo a represalias que pudiera hacerle el alcalde en contra de su persona y su trabajo [o] condiciones del mismo por haber rechazado los acercamientos sexuales. Como consecuencia de los rechazos de sus comporta-mientos sexuales el imputado el 31 de marzo de 2014 le impuso una amonestación a la Sra. Torres Pérez, y en mayo de 2014 hizo gestiones afirmativas para eliminar el puesto de la víctima. Los favores sexuales no deseados o el comportamiento sexual del imputado hacia la señora Torres Pérez, tuvieron el efecto de interferir irrazona-blemente en el desempeño del trabajo de esta y crearon un ambiente laboral intimi-dante, hostil y ofensivo, produciendo en esta aislamiento, mostr[ándose] llorosa, sin-tiéndose esta avergonzada, humillada, destruida, devastada, desilusionada, indignada y se afectó su ambiente de trabajo tornándose en uno intimidante donde la Sra. Torres Pérez no podía trabajar con la tranquilidad y paz a la que tiene derecho todo empleado tanto en la esfera pública como privada”.


 El Tribunal de Primera Instancia (TPI) dispuso que las penas se cumplirían concurrentemente.


 Por su parte, el Fiscal Especial Independiente presentó una Moción en Opo-sición a Reconsideración sobre Pena Impuesta, el 21 de diciembre de 2015.


 No fue hasta el 23 de diciembre de 2015 cuando el Tribunal de Primera Instancia declaró “no ha lugar” la solicitud de fianza en apelación, así como la soli-citud de reconsideración. Copia de la notificación de esta Resolución fue archivada en autos el 28 de diciembre 2015.


 El 8 de enero de 2016, el Fiscal Especial Independiente (FEI) presentó un Escrito Solicitando la Desestimación de la Apelación por Falta de Jurisdicción, en la primera apelación.


 Planteó los errores siguientes:
“PRIMERO'. Incidió el Tribunal de Primera Instancia de Puerto Rico, Sala Superior de Ponce (Hon. Carlos Salgado Schwarz, Juez), al declarar No Ha Lugar la Moción en Solicitud de Desestimación y que se Determine la Inconstitucionalidad del Artículo 4.2(B) de la Ley de Ética Gubernamental, a pesar de que el referido Artículo de Ley, es uno inconstitucional de su faz.
“SEGUNDO: Incidió el Tribunal de Primera Instancia de Puerto Rico, Sala Superior de Ponce (Hon. Carlos Salgado Schwarz, Juez), al declarar culpable y convicto al acusado-apelante de la infracción al Artículo 4.2(B) de la Ley de Ética Guberna-mental de Puerto Rico, a pesan- de que hubo ausencia total de prueba en cuanto a uno o más de los elementos del delito.
“TERCERO: Incidió el Tribunal de Primera Instancia de Puerto Rico, Sala Superior de Ponce (Hon. Carlos Salgado Schwarz, Juez), al declarar culpable y convicto al acusado-apelante de los delitos imputados, a pesar de que la prueba de cargo no estableció su culpabilidad más allá de duda razonable y fundada, en violación al derecho constitucional del debido proceso de ley.
“CUARTO'. Incidió el Tribunal de Primera Instancia de Puerto Rico, Sala Superior de Ponce (Hon. Carlos Salgado Schwarz, Juez), al determinar la inaplicabilidad de la restricción domiciliaria e imponerle al apelante una pena de reclusión carcela-ria, sin tomar en consideración el principio de favorabilidad, y el espíritu de nuestro ordenamiento jurídico de que la pena debe ser lo menos restrictivo posible, para lograr sus propósitos.
*891“QUINTO: Erró el Tribunal de Primera Instancia de Puerto Rico, Sala Superior de Ponce (Hon. Carlos Salgado Schwarz, Juez), al celebrar un juicio plagado de erro-res en su tramitación, que hicieron que al compareciente no se le garantiza un juicio justo e imparcial, y se le violentara el debido proceso de ley, y otros”. Apéndice de la Petición de certiorari, pág. 87.


 Esta solicitud de fianza fue declarada “con lugar” en reconsideración por otro panel del Tribunal de Apelaciones.


 Este Panel Especial se constituyó en virtud de la Orden Administrativa Núm. TA-2015-234, por motivo de las vacaciones programadas de los Jueces del Tribunal de Apelaciones durante los días festivos del mes de diciembre de 2015 y por los cierres parciales decretados por la Rama Judicial.


 El señor Arlequín Vélez solicitó la desestimación del recurso presentado ante nos al entender que el apéndice presentado por el FEI no contiene una copia de la segunda y última páginas de la Resolución de 8 de enero de 2016, dictada por el Tribunal de Apelaciones. Sin entrar a los méritos de este argumento, podemos con-cluir que dicha solicitud carece de mérito, ya que en el auto original consta una copia íntegra de la referida Resolución.


 El foro apelativo intermedio entendió en esa ocasión que la solicitud de fianza en apelación era en realidad una solicitud de revisión de la denegatoria de fianza en apelación del TPI, por lo que concluyó que debía tramitarse como parte de un recurso de certiorari.


 Conforme a la Orden Administrativa DJ2016-004 de la Rama Judicial de 11 de enero de 2016, el Panel IX del Tribunal de Apelaciones quedó configurado por su presidente, el juez Brau Ramírez, el juez Bermúdez Torres, el juez Flores García y el juez Sánchez Ramos.


 Parecería ser que la rigurosidad con la que examinábamos cuestiones juris-diccionales es cosa del pasado. Debo suponer que al menos cuatro (4) Jueces de este Tribunal estarían dispuestos en el futuro a examinar su jurisdicción a base de las alegaciones o estipulaciones que hagan las partes, sin necesidad de examinar una minuta, boleta de notificación o evidencia del depósito en el correo de la resolución o sentencia recurrida.


 Por último, adujo que padece de una enfermedad coronaria severa y que padece de alta presión, de colesterol alto y de problemas cardiacos en general, por lo que debe ingerir diversos medicamentos para sus condiciones. Véase Escrito para mostrar causa, págs. 28-29.


 Si bien es cierto que el TPI denegó la solicitud de fianza presentada el 21 de diciembre de 2015 ante ese foro, tal y como discutimos previamente, la referida petición debe tenerse por no puesta en la medida en que era prematuro el recurso de apelación que sirvió como base para la solicitud de fianza.


 Si bien no descartamos la posibilidad de que los tribunales puedan exami-nar los méritos de un planteamiento puramente de Derecho, la realidad es que el segundo error sometido ante el Tribunal de Apelaciones está intrínsecamente rela-cionado con la prueba presentada por el FEI durante el juicio.


 Valga señalar que en el recurso KLAN201600021 nunca se le dio oportuni-dad al FEI para que se expresara en torno a la solicitud de fianza presentada en ese recurso.


 Por último, es menester señalar que a pesar de que el Panel Especial no estaba constituido cuando se presentó la solicitud de reconsideración, la realidad es que este pudo haber sido constituido administrativamente —tal y como ocurre con cierta frecuencia tanto en el Tribunal de Apelaciones como con las Salas Especiales de este Tribunal— para dar fiel cumplimiento a la Regla 84 del Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B.